Examinada la moción de reconsideración presentada, el tribunal por mayoría, resuelve dejar como deja sin efecto su sentencia de mayo 29 último, debiendo celebrarse una nueva vista que se señalará en su oportunidad y en la cual las partes deberán tratar todas las cuestiones envueltas a su juicio en el recurso y, además, las siguientes:
1. ¿Determina la sentencia la cuestión litigiosa principal respecto a si fué o nó seducida la demandante por el de-mandado ?
2. ¿Puede sostenerse la sentencia por la- teoría de una apelación contra el pronunciamiento final de la misma, pres-*943rindiéndose de cualquier error en la determinación de las únicas cuestiones expresamente resueltas?
3. ¿Es la sentencia de desestimación, cuando expresa-mente' se funda en una conclusión de hecho falsa y una con-clusión de derecho errónea, comprendida en ella, sin hacer mención y al parecer sin ninguna consideración de la cues-tión litigiosa principal, una determinación final de los dere-chos de las partes dentro del significado' del artículo 188 del Código de Enjuiciamiento Civil?
Ambas partes podrán archivar alegatos por escrito, para lo cual se les concede un término de noventa días.